Citation Nr: 0722537	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-37 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The appellant had active military service from November 1956 
to January 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

At a hearing before the undersigned Veterans Law Judge, the 
appellant testified that he had never sought treatment for a 
mental disorder, and therefore had no current diagnosis.  

The veteran contends that he has a mental disorder, likely 
PTSD, that is related to a beating he reportedly sustained 
while in recruit training in December 1956.  The veteran's 
service medical records (SMRs) show that he was seen in sick 
bay in the pre-dawn hours of December 12, 1956, following 
discovery of the veteran exhibiting unusual behavior in his 
barracks.  The veteran contends that this was after a beating 
at the hand of a drill instructor.  The sick bay report also 
served as a consultation request for a neurological 
examination that was given on December 20, 1956.  The 
provisional diagnosis was dissociative reaction.  

He was subsequently discharged due to unsuitability.  The 
report of the Aptitude Board that recommended the appellant's 
discharge noted that he was brought to sick bay on December 
24, 1956, and was then admitted to the psychiatric unit ward 
where, according to the Aptitude Board's report, the 
appellant revealed a long history of passive attitudes, 
difficulty in making friends, and, with tears, a great wish 
to return home.  It was reported that the appellant described 
a conflict in that his mother was pressing to get him a 
hardship discharge, but that he had a desire to serve.  The 
Board notes that there is no report in the record of that 
hospitalization or those observations.  The Board will 
therefore remand for further development, including 
acquisition of any missing medical records.  On remand, the 
veteran will also be afforded a VA mental disorders 
examination to determine what, if any, current mental 
disorders are present, and to obtain a medical nexus opinion 
if any mental disorder is found.  

Accordingly, the veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should ask the veteran to 
provide any evidence, including 
statements of fellow recruits, of the 
beating he contends he received in 
recruit training.  

2.  The AOJ should obtain any records of 
treatment of the appellant in the month 
of December 1956 by the medical facility 
at Paris Island, South Carolina, and the 
U.S. Naval Hospital at Charleston, South 
Carolina.  Personnel records should also 
be sought from the service department.

3.  After the above-requested development 
is accomplished, the AOJ should arrange 
for the veteran to undergo a VA mental 
disorders examination to determine the 
current diagnosis and etiology of any 
mental disorder.  Ask the physician to 
opine, based on review of the evidence of 
record and his examination of the 
veteran, whether any current mental 
disorder was more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of approximately 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) caused or aggravated by 
military service.  If PTSD is diagnosed, 
the examiner should comment on the 
connection between the diagnosis and any 
event(s) in service.  In this regard, the 
examiner should note whether the record 
reflects any change in behavior that 
would corroborate the occurrence of any 
in-service personal assault.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  All 
indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.  

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner's attention is drawn to the 
report of  the neurological examination 
conducted on December 20, 1956.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions on causation and 
aggravation.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The appellant should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2004).  

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

